DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 12/22/2020. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2022/0104216, to Wu, which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0022157, to Sun et al. (“Sun ‘157”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2020/0314898, to Sun et al. (“Sun ‘898”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0144564, to Nam et al. (“Nam”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1, 2, 4, 6-9, 11, 12, 14, and 16-19 are anticipated over Wu.
35 U.S.C. § 103 – Claims 3 and 13 are obvious over Wu in view of Sun ‘157.
35 U.S.C. § 103 – Claims 5 and 15 are obvious over Wu in view of Sun ‘898.
35 U.S.C. § 103 – Claims 10 and 20 are obvious over Wu in view of Nam.
35 U.S.C. § 112(b) – Claims 6, 8, 9, 16, 18, and 19 are indefinite.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 12/22/20 and 7/19/21 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6 and 16 recites, “a small gap” at the end of the claim. There is no further definition in the claims or specification as to what would constitute a “small” gap and what would not. Thus, the term “small” is a relative term which renders the claims indefinite. As noted, the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, claims 6 and 16 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 8 and 18 recites, “when any part of the DL transmission is not with a transmission duration.” It is not clear what is meant by a “DL transmission is with a transmission duration.” As a result, claims 8 and 18 are indefinite, as are claims 9 and 19, which depend from claims 8 and 18, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is believed this was meant to read “when any part of the DL transmission is not within a transmission duration,” and will be interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-9, 11, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu.

Regarding claim 11, Wu teaches:
A user equipment (UE) (Wu, Fig. 9, communication device 700 may be the terminal device 120, which is a UE, see ¶¶ 28-29, 168-172), comprising: a transceiver (Wu, Fig. 9, transceiver 730, ¶¶ 171-172); a memory (Wu, Fig. 9, memory 720, ¶¶ 169-170); and a processor configured (Wu, Fig. 9, processor 710, ¶¶ 168-171) to: 
receive, from a network, a downlink (DL) transmission (Wu, Fig. 1 shows various types of downlink transmissions from a network device 110, see ¶¶ 28, 159); 
determine whether to cancel at least a portion of the DL transmission; and cancel at least the portion of the DL transmission when the UE determines that the portion of the DL transmission is to be cancelled (Wu, ¶ 159, “if the terminal device is configured to receive a preconfigured downlink transmission on the first symbol group in the first slot, canceling receiving the preconfigured downlink transmission on the first symbol group in the first slot, or the terminal device cancels receiving the preconfigured downlink transmission on the first slot” where “a first symbol group in a first slot is located within the DRS transmission window, but not within the COT,” thus, the DL transmission is canceled when the first symbol group is outside the COT).

Regarding claim 1, there is recited a “method of a user equipment (UE) in a wireless communication network” with steps virtually identical to the functions performed by the UE as recited in claim 11. As a result, claim 1 is rejected under section 102(a)(2) as being anticipated over Wu for the same reasons presented in the rejection of claim 11 above.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, Wu further teaches “the portion of the DL transmission is determined to be cancelled when a part of the DL transmission is not within a channel occupancy time (COT),” as recited in each claim. Wu, ¶ 159, “a first symbol group in a first slot is located within the DRS transmission window, but not within the COT,” thus, the DL transmission is canceled when the first symbol group is outside the COT.

Regarding claims 4 and 14, which depend from claims 1 and 11, respectively, Wu further teaches “the processor is further configured to set a timer for a predetermined duration, wherein the portion of the DL transmission is determined to be cancelled when a part of the DL transmission occasion is not within the predetermined duration,” as recited in claim 14 and similarly in claim 4. Wu, ¶ 159, the COT window is a timer in a general sense that it is determines the amount of time the terminal has to receive transmissions and after which the DL transmissions can be canceled.

Regarding claims 6 and 16, which depend from claims 1 and 11, respectively, Wu further teaches “the portion of the DL transmission is determined to be cancelled when the DL transmission does not overlap with a set of DL transmissions with a small gap,” as recited in both claims. Wu, ¶ 159, the downlink transmission is canceled but does not overlap with other downlink transmissions.

Regarding claims 7 and 17, which depend from claims 1 and 11, respectively, Wu further teaches “the portion of the DL transmission is determined to be cancelled when the DL transmission is not between a detected downlink control information (DCI) and a scheduled physical downlink shared channel (PDSCH),” as recited in each claim. Wu, ¶ 159, since the DL portion canceled can be a PDSCH, it is not between a DCI and a scheduled PDSCH.

Regarding claims 8 and 18, which depend from claims 1 and 11, respectively, Wu further teaches “the portion of the DL transmission is determined to be cancelled when any part of the DL transmission is not with a transmission duration,” as recited in the claims. Wu, ¶ 159, the DL transmission is outside the COT, thus, it is outside a transmission duration and is canceled.

Regarding claims 9 and 19, which depend from claims 8 and 18, respectively, Wu further teaches “the UE comprises a frame based equipment (FBE),” as recited in both claims. Wu, ¶ 57.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sun ‘157, both of which are in the same field of configuring listening windows as the claimed invention.

Regarding claims 3 and 13, which depend from claims 2 and 12, respectively, while Wu teaches sending the COT information in a “second indication”, which would broadly be considered downlink control information, Wu does not necessarily teach the COT information is sent in a DCI expressly. See Wu, ¶¶ 54, 61. Even so, Sun ‘157 remedies this and teaches “ ,” as further recited in claims 3 and 13. Sun ‘157, ¶ 78. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the COT information, as in Wu, in a DCI, as in Sun ‘157, because sending control information in a DCI is well-known and a common way in which to transmit configuration information, thus, making use of an already established control channel (i.e., the PDCCH) to further define the COT window. See Sun ‘157, ¶¶ 39, 41.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Sun ‘898, both of which are in the same field of configuring listening windows as the claimed invention.

Regarding claims 5 and 15, which depend from claims 4 and 14, respectively, Wu does not necessarily teach the additional limitations. Sun ‘898 remedies this and teaches “the timer comprises a timer introduced for switching groups of search space sets,” as recited in each claim. Sun ‘898, ¶ 69. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine switching search space sets at the end of a timer, as in Sun ‘898, with the system of Wu to monitor various spaces for downlink control information contained in the search space. See Sun ‘898, ¶ 5.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nam, both of which are in the same field of configuring listening windows as the claimed invention.

Regarding claims 10 and 20, which depend from claims 1 and 11, respectively, Wu further teaches “the processor is further configured to monitor for a slot format indicator (SFI),” as recited in claim 20 and similarly in claim 10. See Wu, ¶¶ 43, 93-95. Wu does not necessarily teach the additionally recited limitations. Nam remedies this and teaches “the portion of the DL transmission is determined to be cancelled wherein the portion of the DL transmission is determined to be cancelledwhen no SFI is detected,” as recited in each claim. Nam, ¶ 80. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine canceling a transmission when no SFI is detected, as in Nam, with the system of Wu to conserve power of a terminal. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0313803 and 2022/0217708 describe canceling transmissions based on various conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413